Citation Nr: 1803394	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 20 percent between November 1, 2013 and October 18, 2014, and to a rating in excess of 40 percent from October 19, 2014 for service-connected residuals of prostate cancer, status post radical prostatectomy. 


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This case was originally before the Board in July 2016, when the Veteran's claim was remanded for further development.  An October 2016 supplemental statement of the case was issued and the case is once again before the Board.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for fatigue and entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus type II, have been raised by the record in February 2015 (hypertension) and August 2016 (fatigue) statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

For the entire period on appeal, the Veteran's residuals of prostate cancer result in nighttime urinary frequency of as much as 4 to 8 times per night, with subjective complaints of occasional urinary leakage.  Renal dysfunction, or urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, have not been demonstrated.  


CONCLUSIONS OF LAW

1.  Between November 1, 2013 and October 18, 2014, a rating of 40 percent, but no higher, is warranted for residuals of prostate cancer, status post radical prostatectomy.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.115, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2017).

2.  Since October 19, 2014, the criteria for a rating in excess of 40 percent for residuals of prostate cancer, status post radical prostatectomy, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.115, 4.115a, 4.115b, DC 7528 (2017). 
REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and VA examination reports.  

Next, the Veteran was afforded VA examinations for his prostate in March 2013, July 2014, and August 2015, with an addendum opinion in August 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time as an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's residuals of prostate cancer since the most recent examinations.  The Board finds the examinations already of record to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran (including eliciting a history from him), and provided the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was recently remanded in July 2016.  The Board finds there has been substantial compliance with the July 2016 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). The Board should consider only those factors contained in the rating criteria. Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In an August 2013 rating decision, the RO decreased the Veteran's rating for his residuals of prostate cancer from 100 percent disabling to 20 percent disabling.  In October 2016, the rating was increased to 40 percent, effective October 19, 2014.  The Veteran argues that increased ratings are warranted. 

The Veteran's service-connected residuals of prostate cancer are rated under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  If there has been no local reoccurrence or metastasis, as in this case, the disability is to be rated on residuals which are present such as voiding dysfunction or renal dysfunction, whichever is the predominant symptomatology.  See, 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note; see also 38 C.F.R. § 4.115a.

The Veteran's primary contention is that urinary dysfunction, in the form of frequent voiding, is more severe than currently rated. 

Voiding Dysfunction is rated under three sub categories: Urinary Leakage, Urinary Frequency and Obstructed Voiding.  Urinary Leakage has ratings ranging from 20 to 60 percent.  A 60 percent rating contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day. 

Urinary Frequency has ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or; awakening to void two times per night. 

Obstructed Voiding has ratings ranging from noncompensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology, such as hesitancy, slow or weak stream, decreased force of stream, with any one or combination of the following: (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate, less than 10 cc/sec; (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year. 

With regard to renal dysfunction, a 30 percent evaluation is assignable when there is albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101 provides.  A 60 percent evaluation is assignable for constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling under DC 7101. 

After a review of all of the evidence, the Board finds that a 40 percent rating is warranted for the entire period of this appeal.  In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective date for the increased 40 percent rating chosen by the RO.  

At a March 2013 VA examination, it was noted that the Veteran had been diagnosed with adenocarcinoma of the prostate in June 2001.  He reported that he was in remission at that time.  The VA examiner noted a voiding dysfunction.  While the Veteran reported some urine leakage, he stated that it did not require the wearing of absorbent material.  Additionally, it was noted that his voiding dysfunction did not require the use of an appliance.  The examination report noted a daytime voiding interval between 1 and 2 hours, with a nighttime awakening to void 3 to 4 times.  There were no signs or symptoms of obstructed voiding.  Additionally, the VA examiner noted no history of recurrent symptomatic urinary tract or kidney infection.  In an April 2013 statement, the Veteran reported that he was still awakening at least 4 times a night to void and often more.  In his March 2014 VA Form 9 the Veteran reported that his daytime voiding is between one and two hours.  He stated that his nighttime voiding is at least 4 times per night and more often 5 to 6 times and occasionally as often as 8 times per night.

The Veteran underwent an additional VA examination in July 2014.  It was noted that his prostate cancer was in remission.  The Veteran once again reported urine leakage.  However, he stated that it did not require the wearing of absorbent material or the use of an appliance.  The VA examiner noted a daytime voiding interval between 1 and 2 hours and nighttime awakening to void 2 times.  While there were some signs or symptoms of obstructed voiding noted, there was no marked hesitancy noted.  The VA examiner stated there was no history of recurrent symptomatic urinary tract or kidney infection. 

At an August 2015 VA examination, the Veteran reported urine leakage and frequent urination.  His prostate cancer was noted to be in remission.  The Veteran reported that his urine leakage did not require the wearing of absorbent material or the use of an appliance.  Voiding dysfunction causing increased urinary frequency that was reported as a daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3 to 4 times.  There were no signs of obstructed voiding or a history of recurrent symptomatic urinary tract or kidney infection.  In an October 2015 statement the Veteran stated that he had informed the August 2015 examiner that his urinary frequency was between one and one and a half hours in the daytime and his nighttime frequency was at least every one and one half hours, which is over five times nightly.  In an August 2016 statement the Veteran reported that he wakes up 5 to 6 or more times at night to urinate.  He noted that he had reported this to examiners in the past and it always gets reported as less than 4 times. 

After reviewing the entire claims file, the Board finds that the Veteran's prostate cancer residuals have been 40 percent disabling, but not more, throughout the period on appeal.  The Board finds that the Veteran's predominant symptoms have been urinary frequency, and that urinary symptomatology has been productive of awakening to void up to eight times nightly.

The Veteran is competent to report symptoms such as leakage, frequency of urination, and nocturia as these are symptoms capable of lay observation. Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board has a duty to address the credibility and weight to given to evidence, even where such evidence is competent. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (holding that the Board has a duty to assess the credibility of the evidence of record.); Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991) (holding that the Board must analyze the credibility and probative value of the lay evidence, including testimony, and offer reasons or bases for the rejection of such lay evidence).

The Veteran's endorsements of nocturia at least 4 times per night and more often 5 to 6 times and occasionally as often as 8 times per night, are not wholly inconsistent with his VA examination reports of nocturia.  While the VA examination reports noted lower numbers, the Veteran has remained consistent throughout the period on appeal stating a urinary frequency most consistent with five or more times per night.  The Board finds that the evidence is in relative equipoise on the matter of frequency of night-time waking to urinate, and accordingly weighs the balance in the Veteran's favor.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The Board thus finds that the evidence supports the assignment of a disability rating of 40 percent, prior to October 19, 2014. 

Nevertheless, the Board finds that a rating in excess of 40 percent is not warranted at any point during the appellate period.  In order to warrant a rating in excess of 40 percent under urinary leakage the Veteran would have to demonstrate continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  While some urinary leakage has been reported, the use of absorbent materials or an appliance has not been reported. 

Additionally, the rating criteria under obstructed voiding only provides for a maximum rating of 30 percent.  Regardless, the evidence of record would not meet the criteria for a compensable rating based on his symptoms.  As noted above, the Veteran has now been awarded a 40 percent rating for his residuals of prostate cancer based on urinary frequency throughout the period on appeal.  This is the maximum rating available based on urinary frequency.  Although higher ratings could be awarded based on renal dysfunction, the medical evidence of record does not show that the Veteran presently has renal dysfunction. Accordingly, rating the Veteran's disability under these criteria is not warranted.

Based on the foregoing discussion, the Board finds that Veteran's residuals of prostate cancer symptoms more nearly approximate the rating criteria for a 40 percent rating during all periods on appeal.  In reaching its decision, the Board considered the benefit of the doubt rule.  However, the preponderance of the evidence reflects the Veteran's symptomatology more closely approximates that contemplated by a 40 percent evaluation.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest rating possible for his residuals of prostate cancer, he has not submitted evidence of unemployability or claimed to be unemployable because of this disability.  

The Board has not ignored the fact that at his August 2015 VA examination the VA examiner noted that the Veteran was in construction and would be unable to work in this line of employment with his urgency and frequency of urination.  It was also noted that he was still fatigued.  However, this fact, in and of itself, does not suggest he cannot work because of his service connected problem or that this issue has been raised by the record.  In this regard, a 40 percent disability, by definition, will cause the Veteran problems (if it did not, there would be no basis for the 40 percent rating).  A 40 percent finding very generally indicates a 40 percent reduction in the ability to work.  However, it is something else entirely to suggest the Veteran cannot work, at all, because of his residuals of prostate cancer.  This issue has not been raised by this record.   

The Board finds that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A 40 percent rating for residuals of prostate cancer, status post radical prostatectomy, between November 1, 2013 and October 18, 2014, is granted.

A rating in excess of 40 percent for residuals of prostate cancer, status post radical prostatectomy on and after October 19, 2014, is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


